Appeal from justice's court. Verdict and judgment for the plaintiff.
The defendant appealed. *Page 221 
This is a controversy over $14.88, the value of a hog.
The plaintiff and defendant introduced much evidence tending to prove the ownership and value of the hog. Defendant seems to have relied upon an estoppel. The case on appeal states that "His Honor did not charge the jury. He simply said: `Take the case, gentlemen, and settle it as between man and man.'" This constitutes one of      (275) the defendant's assignments of error.
In this State the trial judge is required to charge the jury to the extent of stating in a plain and correct manner the evidence given in the case and declare and explain the law arising thereon (Revisal, sec. 535), except where the facts are few and simple and no principle of law is involved, and he is not requested to charge. Holly v. Holly, 94 N.C. 96.
The manner in which the judge is to state the law and evidence for the assistance of the jury must necessarily be left to a great extent to his sound discretion and good sense, but he must charge on the different aspects presented by the evidence, and give the law applicable thereto. S.v. Rippey, 104 N.C. 756; S. v. Matthews, 78 N.C. 537. For this error there must be a
New trial.